Exhibit 10.1

 

BASIC ENERGY SERVICES, INC.

[FORM OF -- Non-Compliant Under Section 162(m) of the Internal Revenue Code of
1986]  

PERFORMANCE-BASED AWARD AGREEMENT

2016 Performance-Based Phantom Stock Grants

(Executive and Senior Management)

 

Grantee:    

1. Grant of Performance-Based Award; Issuance of Phantom Shares Upon Achievement
of Performance-Based Metrics. 

(a) As of the effective date of this agreement (this “Agreement”), Basic Energy
Services, Inc. (formerly BES Holding Co.), a Delaware corporation (the
“Company”), hereby grants to the Grantee (identified above) an award of the
number of Phantom Shares identified in Section 13 below (the “Phantom Shares”).
Each Phantom Share represents the right to receive (i) a cash payment equal to
the Fair Market Value on the date that the applicable Restricted Period ends
(the “vesting date”) of one share of the Company’s common stock, $0.01 par value
per share of the Company (the “Common Stock”) as of the applicable vesting date
(as defined below), (ii) one share of Common Stock, or (iii) a combination
thereof, in each case as determined by the Committee in its sole and absolute
discretion prior to the applicable vesting date, plus rights to certain dividend
equivalents described in Section 4 below, in each case subject to the terms and
conditions of the Agreement and the Sixth Amended and Restated Basic Energy
Services, Inc. 2003 Incentive Plan (as may be amended hereafter from time to
time, the “Plan”); provided, the cash payment of each Phantom Share shall not
exceed $8.00 per Phantom Share. The Plan is hereby incorporated in this
Agreement in its entirety by reference. 

(b) To determine the actual number of Phantom Shares to be earned by Grantee,
the PB Peer Group (as identified in Section 13 below) will be ranked from best
performing to worst performing with regard to each company’s respective TSR
Performance Metric where the PB Peer Group company ranked 1st shall be the one
with the highest TSR Performance Metric when compared to all other PB Peer Group
companies, the PB Peer Group company ranked 2nd shall be the one with the second
highest TSR Performance Metric when compared to all other PB Peer Group
companies, the PB Peer Group company ranked 3rd shall be the one with the third
highest TSR Performance Metric when compared to all other PB Peer Group
companies, and so forth. The PB Peer Group company ranked 13th shall be the one
with the lowest TSR Performance Metric when compared to all other PB Peer Group
companies. The percentage of TSR Target Shares (as identified in Section 13
below) earned by Grantee should the Company’s TSR Performance Metric equal that
of the 1st-ranked, 2nd-ranked, 3rd-ranked, etc., PB Peer Group company will be
as set forth below:





 

--------------------------------------------------------------------------------

 

 

PB Peer Group Company Rank Based on TSR Performance Metric

 

Percentage of TSR Target Shares Earned

1st

 

150.0%

2nd

 

141.7%

3rd

 

133.3%

4th

 

125.0%

5th

 

116.7%

6th

 

108.3%

7th

 

100.0%

8th

 

83.3%

9th

 

66.7%

10th

 

50.0%

11th

 

33.3%

12th

 

16.7%

13th

 

0%

 

Should the Company’s TSR Performance Metric be (1) greater than the TSR
Performance Metric of the 1st-ranked member of the PB Peer Group, the percentage
of TSR Target Shares earned by Grantee will be 150.0%, (2) less than the TSR
Performance Metric of the 13th-ranked (or last) member of the PB Peer Group, the
percentage of TSR Target Shares earned by Grantee will be 0%, and (3) greater
than the TSR Performance Metric of one PB Peer Group company and less than the
TSR Performance Metric of the next highest ranked PB Peer Group company, the
percentage of TSR Target Shares earned by Grantee will be higher than the
percentage assigned to the lower ranked of the two companies and lower than the
percentage assigned to the higher ranked of the two companies with the exact
percentage of TSR Target Shares earned by the Grantee determined by proportional
interpolation (for example, if the Company’s TSR Performance Metric were to be
at the midpoint between the TSR Performance Metrics of the 6th-ranked and the
5th-ranked PB Peer Group companies, the Grantee would earn 112.5% of the TSR
Target Shares (as identified in Section 13 below), 112.5% lying exactly halfway
between the 108.3% assigned to the 6th-ranked PB Peer Group company and the
116.7% assigned to the 5th-ranked PB Peer Group company).



2

 

--------------------------------------------------------------------------------

 

2. Definitions.  All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise provided herein.  Section 13 below sets forth
meanings for certain of the capitalized terms used in this Agreement.

3. Vesting Term; Date of Settlement.  Any Phantom Shares earned by Grantee
pursuant to this Agreement will vest in the Grantee as set forth in Section 13
below.  Vested Phantom Shares shall be settled by the Company as soon as
administratively feasible (but in no event more than 74 days) following the
applicable vesting date on which they became vested (the “Date of Settlement”).

4. Dividend Equivalents.  In the event that the Company declares and pays any
dividends in respect of its outstanding shares of Stock at any time during the
applicable Restricted Period Grantee holds unvested Phantom Shares, Company
shall pay to Grantee, on the applicable Date of Settlement, an additional cash
payment for dividend equivalents (the “Dividend Equivalents”), which payment
shall be equal in value to the value of all dividends made by the Company with
respect to a number of shares of Stock equal to the number of Phantom Shares
which have become vested in accordance with the terms of this Agreement;
provided, however, that no interest shall be payable with respect to such
Dividend Equivalents for the period of time beginning on the date a dividend
with respect to Stock is paid to the Company’s shareholders and ending on the
date the Dividend Equivalents are paid to Grantee pursuant to this Agreement.

5. Restrictions; Expiration of Restricted Period and Settlement of Award.    

(a) The Phantom Shares may not be sold, transferred or otherwise alienated or
hypothecated.

(b) The Phantom Shares granted and earned by Grantee hereunder will vest in the
Grantee at the end of each Restricted Period in the increments set forth in
Section 13 below, unless vested earlier pursuant to this Agreement.

(c) All unvested Phantom Shares will be forfeited by the Grantee (i) if the
Grantee’s employment with the Company is terminated by the Company for “Cause”
before the Phantom Shares are vested or (ii) if the Grantee terminates his
employment with the Company before the Phantom Shares are vested for any reason
other than (A) “Good Reason” or (B) the death or “Disability” or “Retirement” of
the Grantee, as such terms “Cause,” “Disability,” “Good Reason” or “Retirement”
or equivalent terms (such as “Termination for Cause” or “Termination for Good
Reason”) are defined in the employment agreement in effect between the Grantee
and the Company as of the effective date hereof or, if no such employment
agreement exists, as such terms are defined in the Plan at the time of such
termination of employment to the extent not modified in Section 13 below, or as
otherwise defined in this Agreement.

(d) The Phantom Shares shall be settled solely in cash in the case of
Retirement; provided, in all other circumstances, to the extent permitted under
the Plan from shares of Stock then-available for issuance under the Plan, the
Committee may elect to settle all or a portion of the Phantom Shares upon
vesting in shares of Stock by providing notice of such determination to the
Grantee of such election at least 60 days prior to an applicable vesting date. 



3

 

--------------------------------------------------------------------------------

 

(e) On the applicable Date of Settlement, the Company shall cause a cash payment
to be made to Grantee, or if applicable shall cause to be issued Stock in
certificated or book entry form registered in Grantee’s name, in settlement of
Grantee’s vested Phantom Shares, or any applicable combination thereof.  To the
extent application of the vesting terms would result in Grantee becoming vested
in a fractional number of Phantom Shares, any number of Phantom Shares vested
will be rounded down to the nearest whole share.  Any cash payable, or the value
of the shares of Stock, shall not bear any interest owing to the passage of
time.  Upon full settlement of the vested Phantom Shares hereunder, no
additional payments will be made pursuant to this Agreement and this Agreement
shall terminate.  Any shares of Stock, when delivered to Grantee on a Date of
Settlement, shall be fully paid and non-assessable.

(f) In the event that the Company declares and pays any dividends in respect of
its outstanding shares of Common Stock at any time during the applicable
Restricted Period in which Grantee holds unvested Phantom Shares, Company shall
pay to Grantee, on the applicable Date of Settlement, an additional cash payment
for dividend equivalents (the “Dividend Equivalents”), which payment shall be
equal in value to the value of all dividends made by the Company with respect to
a number of shares of Common Stock equal to the number of Phantom Shares which
have become vested in accordance with the terms of this Agreement; provided,
however, that no interest shall be payable with respect to such Dividend
Equivalents for the period of time beginning on the date a dividend with respect
to Common Stock is paid to the Company’s shareholders and ending on the date the
Dividend Equivalents are paid to Grantee pursuant to this Agreement.

6. No Shareholder Rights.  The Phantom Shares granted pursuant to this Agreement
do not and shall not entitle Grantee to any rights of a holder of Stock,
including any voting rights.

7. Independent Legal and Tax Advice.  Grantee acknowledges that the Company has
advised Grantee to obtain independent legal and tax advice regarding the grant
of the Phantom Shares in accordance with this Agreement and any disposition of
any such Phantom Shares or underlying shares of Common Stock.

8. Reorganization of Company.  The existence of this Agreement shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Phantom Shares, shares of
Common Stock or the rights thereof, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

9. Investment Representation.  Grantee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Grantee agrees that
Company shall not be obligated to take any affirmative action in order to cause
the issuance or transfer of shares of Common Stock hereunder to comply with any
law, rule or regulation that applies to the Phantom Shares subject to this
Agreement.



4

 

--------------------------------------------------------------------------------

 

10. No Guarantee of Employment.  This Agreement shall not confer upon Grantee
any right to continued employment with the Company or any Affiliate thereof.

11. Withholding of Taxes.  The Grantee shall have the responsibility of
discharging all taxes owed by the Grantee as a result of any Common Stock or
cash paid to Grantee pursuant to this Agreement. The Company may require Grantee
to pay to the Company an amount the Company deems necessary to satisfy its
current or future obligation to withhold federal, state or local income or other
taxes that Grantee incurs as a result of the vesting of Phantom Shares
hereunder.  In accordance with Section 9(b) of the Plan, the Company hereby
agrees that the Grantee may direct the Company to satisfy the Company’s actual
withholding tax obligations through the “constructive” tender and withholding of
Common Stock issued on the Date of Settlement under this Agreement; provided,
the Company may revoke such right at any time prior to the vesting date of
Awards under this Agreement by giving written notice to the Grantee.

12. General.

(a) Notices.  All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt.

(b) Transferability of Award.  The rights of the Grantee pursuant to this
Agreement are not transferable by Grantee. No right or benefit hereunder shall
in any manner be liable for or subject to any debts, contracts, liabilities,
obligations or torts of Grantee or any permitted transferee thereof. Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance of the Phantom Shares, prior to the lapse of restrictions, that does
not satisfy the requirements hereunder shall be void and unenforceable against
the Company.

(c) Amendment and Termination.  No amendment, modification or termination of
this Agreement shall be made at any time without the written consent of Grantee
and the Company.

(d) No Guarantee of Tax Consequences.  The Company and the Committee make no
commitment or guarantee that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Agreement. The Grantee
has been advised and been provided the opportunity to obtain independent legal
and tax advice regarding the award of Phantom Shares pursuant to this Agreement
and the disposition of any Common Stock acquired thereby.

(e) Severability.  In the event that any provision of this Agreement shall be
held illegal, invalid or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid or
unenforceable provision had not been included therein.

(f) Supersedes Prior Agreements.  This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Grantee regarding the grant of the Phantom Shares covered hereby.



5

 

--------------------------------------------------------------------------------

 

(g) Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of Texas without regard to its conflict of law provisions, to
the extent federal law does not supersede and preempt Texas law.

(h) No Trust or Fund Created.  This Agreement shall not create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any Affiliate and a Grantee or any other Person. To the
extent that any Person acquires a right to receive payments from the Company or
any Affiliates pursuant to this Agreement, such right shall be no greater than
the right of any general unsecured creditor of the Company or any Affiliate.

(i) Other Laws.  The Company retains the right to refuse to issue or transfer
any Common Stock if it determines that the issuance or transfer of such shares
might violate any applicable law or regulation or entitle the Company to recover
under Section 16(b) of the Securities Exchange Act of 1934.

(j) Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Grantee.

(k) Internal Revenue Code (“IRC”) Section 409A. If any payment is made on
account of a termination of employment, such termination must constitute a
“separation from service” within the meaning of IRC Section 409A and applicable
regulations and to the extent the Grantee is a “specified employee” (as defined
in IRC Section 409A and applicable regulations), such payment must be delayed
until the first day of the 7th month following such separation from service.

13. Definitions and Other Terms.  The following capitalized terms shall have
those meanings set forth opposite them:

(a) Grantee.  The person specified as the Grantee on page 1 and the signature
page of this Agreement.

(b) Vesting.  Subject to Section 5 above and the terms of the Plan, the Grantee
shall vest in all rights to the Phantom Shares and any rights of the Company to
such Phantom Shares shall lapse on the earlier of (i) the dates set forth below;
(ii) termination by the Company without Cause; (iii) the death or Disability of
the Grantee; (iv) Termination for Good Reason; or (v) Retirement. 

With respect to any of the events set forth in clauses (ii), (iii), (iv) or (v)
above in this Section 13(b) prior to the end of the Performance Period, the
Grantee shall also be deemed to have met the TSR Performance Metric and earned
100% of each of the TSR Target Shares. In the event of a Change of Control as
defined in the Plan and related termination events, Section 9(b) of the Plan
shall be applicable, including the potential deemed meeting of the TSR
Performance Metric at the highest level set forth in this Agreement.

If not earlier vested, the Phantom Shares shall vest according to the following
schedule:





6

 

--------------------------------------------------------------------------------

 

March 15, 2018 - 1/2 of such Phantom Shares

March 15, 2019 - 1/2 of such Phantom Shares

 

(c) Termination for Good Reason.  “Termination for Good Reason” shall have the
meaning set forth in the Plan, except that clause (ii) of the definition thereof
is hereby amended and restated in its entirety as follows:  (ii) reduction in
(a) the Participant’s annual base salary immediately prior to the Change in
Control, (b) the Participant’s target bonus opportunity (expressed as a
percentage of the Participant’s annual base salary or other method approved by
the Committee) immediately prior to the Change in Control or (c) benefits
comparable in the aggregate to those enjoyed by the Participant under the
Company’s retirement, life insurance, medical, dental, health, accident and
disability plans in which Participant was participating immediately prior to the
Change in Control;

(d) Disability.  “Disability” shall mean that Grantee is entitled to receive
long-term disability (“LTD”) income benefits under the LTD plan or policy
maintained by the Company that covers Grantee. If, for any reason, Grantee is
not covered under such LTD plan or policy, then “Disability” shall mean a
“permanent and total disability” as defined in Section 22(e)(3) of the Code and
Treasury regulations thereunder. Evidence of such Disability shall be certified
by a physician acceptable to the Company. Grantee agrees to submit to any
examinations that are reasonably required by the attending physician or other
healthcare service providers to determine whether he or she has a Disability.

(e) Retirement.  “Retirement” means the voluntary termination of Grantee’s
employment for normal retirement at or after attaining age 62 provided that, on
the date of his retirement, Grantee has accrued at least ten continuous years of
active employment service with the Company; provided, if the Grantee is party to
an employment agreement in effect between the Grantee and the Company as of the
date hereof in which the term “Retirement” is defined for purposes of that
agreement, such term shall apply to this Agreement.

With respect to a Retirement after the end of the Performance Period but prior
to the determination of the achievement of the TSR Performance Metric by the
Committee, the Grantee shall also be deemed to have met the TSR Performance
Metric and earn TSR Target Shares if and when determined in accordance with the
terms of this Agreement.

(f) TSR Target Shares[●] Phantom Shares

(g) Maximum Number of Phantom Shares. 

Based on the potential achievement that may be obtained in Section 1(b) hereof,
the maximum number of Phantom Shares that may be issued by the Company pursuant
to this Agreement is 150% of the TSR Target Shares.

(h) Performance Metric.  For purposes of this Agreement:

(i)



“TSR Performance Metric” means the cumulative total shareholder return (“TSR”)
for the Common Stock of the Company as calculated below for the Performance
Period. The award will be earned as set



7

 

--------------------------------------------------------------------------------

 

forth in Section 1(b) based on the Company’s TSR performance relative to the PB
Peer Group. 

(ii)



“TSR for the Performance Period” shall be defined and calculated as follows,
where “Beginning Price” is the average closing price on the New York Stock
Exchange (“NYSE”) for the last 20 NYSE trading days of 2015, and “Ending Price”
is the average closing price on the NYSE for the last 20 NYSE trading days of
2017, in each case as applied to the applicable equity security:

 

TSR = (Ending Price – Beginning Price + cash dividends (if any) per share paid*)

Beginning Price

 

*Stock dividends paid in securities rather than cash in which there is a
distribution of less than 25 percent of the outstanding shares (as calculated
prior to the distribution) shall be treated as cash for purposes of this
calculation.

 

To the extent a security of the Company or any member of the PB Peer Group is
not listed or traded on the NYSE, “NYSE” as used above shall mean the principal
national securities exchange or quotation service on which the security is
listed or quoted.

 

(i) PB Peer Group.  “PB Peer Group” means each of the following companies: (1)
C&J Energy Services, Inc.; (2) Forbes Energy Services Ltd.; (3) Hercules
Offshore Inc.; (4) Key Energy Services, Inc.; (5) Natural Gas Services Group,
Inc.; (6) Oil States International, Inc.; (7) Patterson-UTI Energy Inc.; (8)
Pioneer Energy Services Corp.; (9) Superior Energy Services, Inc.; (10) Team
Inc.; (11) Tesco Corp.; (12) Tetra Technologies, Inc.; and (13) Forum Energy
Technologies, Inc.; provided, in the event any such company ceases to exist,
ceases to file public reports timely with the U.S. Securities and Exchange
Commission with respect to the Performance Period or merges or combines with any
other entity that, in the determination of the Committee makes such combined
company not comparable for use as part of the PB Peer Group, the Committee in
its sole discretion may continue to include or exclude such company in the PB
Peer Group, but in no event may substitute any other company in its place as
part of the PB Peer Group.

(j) Performance Period.  “Performance Period” means the two-year calculation
period starting on the 20th NYSE trading day prior to and including the last
NYSE trading day of 2015 and ending on the last NYSE trading day of 2017.





8

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the same date, to be effective as of March 24, 2016.

BASIC ENERGY SERVICES, INC.

By:  
Name: Eric Lannen
Title: VP, Human Resources

Address for Notices:

Basic Energy Services, Inc.
801 Cherry Street
Suite 2100, Unit #21
Fort Worth, Texas 76102
Fax:  (817) 334-4101
Attn:  President

GRANTEE


By:

Name:

 

Address for Notices:

_____________________
_____________________
_____________________
Fax:_________________



9

 

--------------------------------------------------------------------------------